Notice of Allowance
      This communication is in response to Examiner finding of minor informalities regarding incorrect title on Bib for the claims filed on 12/16/2021 and Notice of Allowance filed on 02/03/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3, 5-7, and 9-10 are allowed.   Claims 2, 4, and 8 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

5. (Currently amended) The method in claim 1, wherein: the domain name analyzer is a neural network model based on a cumulative [[BP]] backpropagation algorithm; and [[the]] a neutral network model is provided with a regularization item that comprehensively considers empirical error factors and network complexity factors.

7. (Currently amended) The method in claim 1, wherein the domain name analysis step includes the steps of: extracting a domain name from the domain name system logs; subjecting the domain name to feature extraction; determining whether the domain name is [[a]] the command-and-control domain name according to the character probability dictionary; subjecting the command-and-control domain name to domain name feature quantification to obtain [[the]] a classification number of the command-and-control domain name; and
Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.

As to claim 1, the closest art of record Yan (CN 103152442), Bickford (US 20180027416), Campos (US 20180357552), and Charradhars (US 20170228645) does not teach the claim as amended, which indicated in the Non-Final office action sent out 11/24/2021. 

Dependent claims 2, 5-7, and 9-10 depend from now allowed independent claim 1 and therefore are also allowed.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANH NGUYEN/Primary Examiner, Art Unit 2454